UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 March 19, 2012 Date of Report (Date of Earliest Event Reported) HEWLETT-PACKARD COMPANY (Exact name of registrant as specified in its charter) DELAWARE 1-4423 94-1081436 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3, PALO ALTO, CA (Address of principal executive offices) (Zip code) (650)857-1501 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On March 21, 2012, Hewlett-Packard Company (“HP”) announced that Vyomesh I. Joshi will retire as Executive Vice President of HP'sImaging and Printing Group. Mr.Joshi's retirement will beeffective on April 2, 2012. On March 21, 2012, James T. Murrin, Senior Vice President, Controller and Principal Accounting Officer of HP, accepted the position of Senior Vice President and General Manager of the end-user workplace and managed network services business within HP’s enterprise services business.In connection with his acceptance of that position, Mr. Murrin resigned his current position as Senior Vice President, Controller and Principal Accounting Officer effective May 1, 2012. (c) On March 22, 2012, the HP Board of Directors elected Marc A. Levine as Senior Vice President, Controller and Principal Accounting Officer of HP effectiveMay 1, 2012.Mr. Levine has served as Senior Vice President and Chief Operations Officer for HP’s enterprise services business since February 2010.Previously, he served as Vice President of Finance for HP’s former Enterprise Business from2007 to March 2010.Prior to that, Mr. Levine held various other finance positions at HP since joining the company in 1988. Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. In connection with the election of eleven directors of HP at its annual meeting of stockholders held on March21, 2012 in Santa Clara, California (the “Annual Meeting”), the Board of Directors of HP approved an amendment to Section 3.2 of Article III of HP’s Bylaws decreasing the number of directors from fourteen (14) to eleven (11) effective as of March 21, 2012. The Amended and Restated Bylaws of HP reflecting that amendment are filed with this report as Exhibit 3.1. Item 5.07 Submission of Matters to a Vote of Security Holders. At the Annual Meeting, HP stockholders voted on four proposals and cast their votes as described below.The proposals are described in detail in HP’s definitive proxy statement on Schedule 14A filed with the Securities and Exchange Commission on February 3, 2012. Proposal 1 HP’s stockholders elected eleven individuals to the Board of Directors for the succeeding year or until their successors are duly qualified and elected as set forth below: Name Votes For Votes Against Abstentions Broker Non-Votes Marc L. Andreessen Shumeet Banerji Rajiv L. Gupta John H. Hammergren Raymond J. Lane Ann M. Livermore Gary M. Reiner Patricia F. Russo G. Kennedy Thompson Margaret C. Whitman Ralph V. Whitworth Proposal 2 HP stockholders ratified the appointment of Ernst & Young LLP as the company’s independent registered public accounting firm for the 2012 fiscal year as set forth below: Votes For Votes Against Abstentions Broker Non-Votes 20,713,740 3,299,977 0 2 Proposal 3 HP stockholders cast their votes with respect to the advisory vote on executive compensation as set forth below: Votes For Votes Against Abstentions Broker Non-Votes 276,419,838 26,508,280 Proposal 4 HP stockholders cast their votes with respect to the Stockholder proposal entitled “Executives to Retain Significant Stock” as set forth below: Votes For Votes Against Abstentions Broker Non-Votes 999,915,408 5,940,924 Item 7.01
